Citation Nr: 0802508	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  02-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1975 rating decision which denied service connection 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who had honorable active service 
from August 1968 to August 1971.  The case is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from a March 
1998 rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO) that 
found there was no CUE in a February 1975 rating decision.  
In October 2003, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  In a 
decision issued in March 2004, the Board denied the veteran's 
claim for seeking CUE.  The veteran appealed that decision to 
the Court.  In August 2006, the Court issued an order that 
vacated the March 2004 Board decision and remanded the matter 
on appeal for readjudication consistent with the instructions 
outlined in the Court's Order.  

The Board notes that its March 2004 decision referred the 
issue of an increased rating for bilateral hearing loss to 
the RO as the veteran had submitted a written claim for an 
increased rating for bilateral hearing loss at the October 
2003 hearing.  It does not appear that the claim has been 
addressed; hence, it is again referred to the RO for 
appropriate action. 


FINDING OF FACT

It is not shown that the correct facts were not before VA or 
that statutory or regulatory provisions extant at that time 
were incorrectly applied in the February 1975 rating decision 
that denied service connection for bilateral hearing loss.


CONCLUSION OF LAW

The February 1975 RO decision denying the veteran's claim of 
service connection for bilateral hearing loss does not 
contain CUE, and remains final based on the evidence of 
record at the time.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Court has held that the VCAA does not apply to CUE cases.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a 
lengthy discussion of the impact of the VCAA in this matter 
is not necessary.  

B.	Legal Criteria, Factual Background, and Analysis

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. 
§ 3.105(a).  

The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  The Court has stated that CUE is 
the type of error which is "undebatable, so that it can be 
said that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Id. at 313-14.  Therefore, in order for the 
veteran's claim to succeed, it must be shown that either the 
facts or law compelled a substantially different conclusion.  
Id. at 313.

The laws and regulations regarding service connection at the 
time of the February 1975 provided that service connection 
would be granted when there was disability due to disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (1975); 38 C.F.R. § 3.303 (1975).  Hence, 
there needed to be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  

Certain chronic diseases (including sensorineural hearing 
loss as other organic disease of the nervous system) could be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113 (1975); 38 C.F.R. §§ 3.307, 3.309 
(1975).

At the time of the February 1975 rating decision, the 
evidence before the RO consisted of the veteran's service 
medical records from his honorable period of service and from 
his subsequent period of service (September 1971 to July 
1972) that is not recognized as honorable for purposes of VA 
benefits.  

The records from the veteran's honorable period of active 
duty included June 1971 audiometry taken on separation 
examination which revealed puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
5
LEFT
0
0
5
N/A
5

On September 1971 re-enlistment examination (during a 
dishonorable period of service), audiometry revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
55
N/A
55
LEFT
5
5
15
N/A
45

On May 1972 "200 separation" examination, audiometry 
revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
N/A
10
LEFT
15
40
20
N/A
0

The examiner noted he had bilateral high frequency 
sensorineural hearing loss and he was referred to an 
otolaryngologist for consultation.  The consultation request 
stated the veteran had audiometry in 1971 that indicated high 
frequency hearing loss which recovered, but his hearing loss 
was now in the speech frequencies.  The otolaryngologist's 
impression was high frequency sensorineural hearing loss.

The Board notes that the record contains a report of medical 
history which is dated May 15, 1971 on the front side and May 
15, 1972 on the reverse side.  This document indicates that 
the purpose of the examination was for "200 Separation".  
On the side dated May 15, 1971, the veteran reported having 
"ear, nose, or throat trouble" and on the reverse side 
(dated May 15, 1972) he reported that in 1971 he had hearing 
loss in one ear.  In the Board's original March 2004 decision 
it was noted that this examination occurred in 1971; however, 
upon current review of the record, it appears that the 
Board's March 2004 finding may have been incorrect, and that 
this report was completed in May 1972 and the 1971 date was 
an error.  The evidence supports this conclusion since the 
May 1972 clinical separation examination report is also noted 
as being for "200 separation."  Additionally, the veteran 
underwent a regular separation examination for his honorable 
period of service in July 1971 and it is unlikely he would 
have also undergone a prior separation examination two months 
earlier.  

Regardless of this finding, the Court's August 2006 Order 
instructed that the Board needed to consider this document as 
being dated in May 1971, during the veteran's period of 
honorable service, and needed to explain why the report 
"would not constitute evidence that the appellant's hearing 
loss was incurred during honorable service."  (Ct. Order at 
3.)  As this is the law applicable to this case, the Board 
will consider this document as if it was completed in May 
1971.

The February 1975 rating decision denied service connection 
for bilateral hearing loss based on the following reasoning:

The veteran claims that he first had defective 
hearing in January 1971.  Service records show 
that the first hearing loss was detected in 1972.  
All hearing exams prior to that showed normal 
hearing.  He had a mild high frequency hearing 
loss during his second period of service which is 
dishonorable.

While this decision did not acknowledge that the veteran 
complained of hearing loss in May 1971, the Board finds that 
the error did not constitute CUE.  Even with the veteran's 
report of hearing loss in May 1971, audiometry completed on 
July 1971 separation examination was normal.  Audiometry did 
not reveal a hearing loss until the September 1971 entrance 
examination for his dishonorable period of service.  If the 
RO had considered his May 1971 report of hearing loss as 
occurring during his honorable period of service, it still 
would have been a judgment call regarding whether service 
connection was warranted.  A "disagreement as to how the 
facts were weighed or evaluated" cannot constitute CUE.  
Russell, 3 Vet. App. at 311.  The Board notes that the 
veteran had not submitted competent (medical) evidence to 
show that he still had a hearing loss disability when he 
filed his claim, and he indicated in his July 1974 claim that 
he had not sought treatment for hearing loss after service.  
Additionally, the record did not contain any evidence linking 
current hearing loss to his honorable period of service.  The 
May 1971 report by the veteran that he had experienced 
hearing loss in 1971 was not supported by any medical record 
evidence, such as audiometry.  It is also notable that the 
May 1972 "200 separation" examination and otolaryngologist 
consultation reported that high frequency hearing loss in 
1971 had resolved.  This notation indicates that hearing loss 
shown by audiometry during the dishonorable period of service 
may have been unrelated to hearing loss reported in 1971.  
Hence, the record does not show that if the May 1971 
complaint of hearing loss had been considered the outcome 
would have been manifestly different.  Grover v. West, 12 
Vet.App. 109, 112 (1999).

To the extent that the veteran's arguments assert a failed 
duty to assist (by obtaining a medical opinion), it is 
noteworthy that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a failure of 
the duty to assist cannot constitute CUE and that "grave 
procedural error" does not render a decision of VA non-
final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  

The Board notes that the February 1975 rating decision did 
not address the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309.  However, audiometry completed within the one year 
presumptive period during the veteran's dishonorable period 
of service did not show that his bilateral hearing loss 
manifested to a compensable degree at that time.  38 C.F.R. 
§§ 4.85, 4.87 (1975).  Therefore, any error concerning the 
application of 38 C.F.R. §§ 3.307, 3.309 was not of the sort 
which would have manifestly changed the outcome of the 
veteran's claim.  

There is no showing that the correct facts were not before 
the adjudicator or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
While the Board is cognizant that the veteran was later 
granted service connection for bilateral hearing loss, that 
grant was based upon subsequent evidence concerning the 
etiology and continuity of his hearing loss.  The Board has 
carefully considered the applicable law and the evidence of 
record at the time of the February 1975 rating decision and 
finds that the appellant's allegation of CUE in the decision 
is without merit.


ORDER

The appeal to establish CUE in a February 1975 rating 
decision denying service connection for bilateral hearing 
loss is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


